Case 8:20-cv-00043-JVS-ADS Document 92-16 Filed 05/15/20 Page 1 of 4 Page ID #:903




         EXHIBIT O
     Case 8:20-cv-00043-JVS-ADS Document 92-16 Filed 05/15/20 Page 2 of 4 Page ID #:904
Message
From:              Mike van Loon [/0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=E0D27ADCEOD74759A0686F5177AB7EE2-MVO
Sent:             8/1/2017 10:30:53 PM
To:               Anthony Sebreros [asebreros@assuredirectservices.com]
CC:               Sean Cowell [sean@monsterloans.com]
Subject:           RE: July Distribution


Anthony        please let me know a time this week you can hop on a call with me and Sean to discuss this.

M y preference is Thursday afternoon after 3pm.

thanks




M yL

This 6:meli transmission. and any dochrnents. files or previous e-mail messages attached to it                                                Thai.:s
 "i•fi!si d. if you are flf.)t the intenttod recipient: or a portfon ,ffsr..i.orlaibie for deilvering it to the intendif.fd   ara hereby nr,.ififie.d   tsti•v
disclosure. c;.- )pying. distfibutiian or me of any of the information cont ed in or attached to this tra,nsinission STRiCTLY                         if you have
received the 'transmission in error, p ssiti immediately notify the e • -der. Pie:sso destroy tho orignisi transrems.lifin and its': attachments without reading or
  ia‘Ang n arty inannei


From: Anthony Sebreros [mailto:asebreros@assuredirectservices.com]
Sent: Tuesday, August 01, 2017 3:42 PM
To: Mike van Loon <mvl@monsterloans.com>
Cc: M.Hegazi- Elite Accounting <drhtc2000@hotmail.com>
Subject: Re: July Distribution

Minor correction - .4%




Sent from my T-Mobile 4G LTE Device


       Original message
From: Anthony Sebreros <asebrerosigassurectirec services.corn>
Date: 8/1/17 2:45 PM(GMT-08:00)
To: Mike van Loon <nlvbmonsterloaris.com>
Cc: "M.Hegazi- Elite Accounting" <drhtc20006bhotmai1.conl>
Subject: RE: July Distribution


We have moved into strictly recycled data until Experian is solved (3-4weeks) and our first week response rate was.04%
as opposed to an average of.75% with fresh data.
We expect to see an improvement in 3 to 4 weeks.
We've been talking to a couple internet marketing companies and are going to begin testing in the next week.
We need to generate 1142 calls per week to close 1000 deals with a 27% close rate, which is our current 90 day average.
Of those 1142, 560 need to come from our new mail drop as 582 on average(90 days)come from roll over mail. To
generate 560 new calls with a 0.4% response rate, we need to send 140,000 recycled mailers every week. Doing so will




                                                                                                                                                       ML00002761
      Case 8:20-cv-00043-JVS-ADS Document 92-16 Filed 05/15/20 Page 3 of 4 Page ID #:905
cause our marketing cost to jump from $32,800 for 80,000 new mailers to $47,600 for 140,000 recycled mailers to keep
pace.
    We have a customer service rep following up on all enrolled files as well as rescheduling NSF's.
    The balance sheet currently shows $34000.

 Let me know if you have any further questions.

Thanks Mike!



Anthony Sebreros
 Assure Direct Services
 Irvine, CA 92618
 Direct Line: 949-232-1786
 www.assuredirectservices,com




    ASSURE

From: Mike van Loon [rnailto:mvi monsterloans.corn]
Sent: Tuesday, August 1, 2017 1:37 PM
To: Anthony Sebreros <asebre.ros'iDassuredire.ctservices,com>
Cc: M.Hegazi- Elite Accounting <drhtc20004,photrnail.c:om>
Subject: RE: July Distribution

Anthony withholding distributions you committed to 2 weeks ago is a very serious matter and raises a host of other
questions.

Please send me your analysis that leads you to this conclusion.
• The response rate you are currently seeing
o When you expect to see an improvement
o What steps you have taken to explore other marketing channels and what the outcomes have been
o How many calls you need to generate
• The bigger issue remains your fallout
o What steps you have taken to diagnose and fix your underperformance in fallout and collection
o What is the amount of cash you currently have on your balance sheet




 Mvt.

'Ns e-mail transmisskm, and any documents,files or previous e-mail messages attached to May conlan confidential information that is legally
 privileged. If you are not the intended rodpient or a persc.)n responsible for. deliverinc.:4 it to the intende recipient: you are hereby nol.ified thial. any
 disclosure: copying: distribution or use of any of the infon-nzition contiiiin,?d in Of :;.ttached to this transmission s$TRICTLY PROH TED. II you have
 received this transmisslon in error. piease imrne&ately notity the sender. Piese destroy the on!.-.linai transmission end to attachniii:Ints without reeding or
 saving in any manner




                                                                                                                                                    ML00002762
     Case 8:20-cv-00043-JVS-ADS Document 92-16 Filed 05/15/20 Page 4 of 4 Page ID #:906


From: Anthony Sebreros [rnaitte:asebreros@assuredirectservices.coml
Sent: Tuesday, August 01, 2017 1:26 PM
To: Mike van Loon <mvi@monsterioans.com>
Cc: M.Hegazi- Elite Accounting <drhtc2000@hotmail.com>
Subject: Re: July Distribution

Hi Mike,

ADS is going to hold the distribution this month. We have to ramp up the marketing spend to compensate for
the low response rate of the recycled data.

Sent from my I-Mobile 4G LIE Device


       Original message
From: Mike van Loon <mvlamonsterloans.com>
Date: 8/1/17 1:13 PM(GMT-08:00)
To: Anthony Sebreros <asebrerosPassuredirectservices.com>
Cc: "M.Hegazi- Elite Accounting" <drhtc2000@botrnail.com>
Subject: July Distribution

Hello Anthony — what is the status of the $25k July distribution?


Mike van Loon
Chief Monster
Direct(949)268-9726
Fax (949)861-9069
mvlamonsterloans.com


                                  ..
263.51 Conummentre Dfive, Suite 200
Lake Fovea CA0'2630
monsterloans.com



WHAT NOT TO DO DURING YOUR MORTGAGE LOAN PROCESS

1.   Don't quit your job.
2.   Don't let anyone pull your audit for any reason at ail.
3.   Don't stop maRing your current mortgage payments while applying for a mortgage.
4.   Don't take on new debt or co-sign on ariyalinq for anyone.

This e-mail transmission, and any documents, files or previous e-mail messages attached to it may contain confidential information that is legally
privile.ged, if you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified that any
disclosuna. copying, distribution or use of any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have
received the transmission in error, please immediately notify the sender. Please destroy the original transmission and its attachments without madiriq or
saving in any manner




                                                                                                                                              ML00002763
